Title: From George Washington to Brigadier General Henry Knox, 8 January 1778
From: Washington, George
To: Knox, Henry



Sir,
[Valley Forge, 8 January 1778]

I have thought proper to give you the following Instructions relative to the Ordnance Department under your command. My wish to have so essential a Department of the Army in the best order the next Campaign induces me to desire that no time may be lost in geting every thing forward with the utmost expedition.
As the short enlistments of the Artificers have been, and still may be, productive of bad consequences, you are to enlist for the war, or during the pleasure of Congress, all the different Artillery Artificers necessary

to carry on the different branches of work at Carlisle and Springfield, upon the best terms; the whole to be on one establishment as to pay, rations, cloathing, &ca so as to be formed into as many Companies as shall be necessary for their good government, and consistent with oeconomy.
The Laboratory Companies at Carlisle and Springfield to be augmented to one hundred men each.
You are hereby authorised to procure and collect such Ordnance Stores as shall be wanted for next Campaign, and to form Magazines of Fixed Ammunition at such places as shall be pointed out to you. But before any Stores are procured you are to give notice to the Board of War, of the intention and manner of doing it, in such season, that if it should interfere with any measures formed by them it may be prevented in time.
The Ordnance Departmen⟨ts⟩ are to be fixed on a proper plan without loss of time, if any thing is yet wanting to render them more complete. Carlisle, Lebano⟨n⟩ and Springfield to be the Magazines.
The Stores and Artillery not essentially necessary in Camp to be transported to Lebanon. Perhaps it may be best to deposit some of the Stores at an intermediate distance.
If there is not every reason to believe that the business of the Laboratories will go on with expedition at Lebanon and the other places, Materials should be ordered to camp and each Regiment employed in making and storing Musket Cartridges. At all events, I think this would be proper, as a store of them cannot be hurtful to us.
All the spare Arms should be inspected and thoroughly repaired: too many hands nor too much vigilance cannot be used in this business, as it is to be hoped that the augmentation of the Troops will render them necessary in the Spring.
At the opening of the Campaign a Travelling Forge for each Division will be necessary to keep the Arms in repair.
The Artillery at Portsmouth must be brought forward to Springfield; and that at Albany, except what may be necessary for the Troops on Hudson’s River, to Lebanon, or  in the State of Pennsylvania.
The Artillery allotted for the field and reserve, in your estimate, I think amply sufficient; but a new arrangement of the Army may make some change necessary.
You are to procure as many waggoners as will be necessary for the Artillery, to be enlisted for the war on such terms as shall be given to you by the Quarter Master General.
You are to give an estimate of the number of Horses, and such other things for the Artillery as will probably be wanted, to the Quarter Master General.

I think the following will be a proper arrangement of the Battalions of Artillery; and the number of men to be furnished by each State in addition to those already raised, and I shall accordingly recommend it to Congress. each Company to consist of sixty men, Officers included.

          
            
            Comps.
            
            Men
             
          
          
            Virginia—Harrison—
            10  
            
            600
            
          
          
            Maryland
            2  
            
            120
            720
          
          
            
            12  
            
            
            
          
          
            Pennsylvania—Procter—
            8  
            
              
                
                  present
                  251
                
                
                  wanting
                  229
                
                
                  present
                  55
                
                
                  wanting
                  65
                
                
                  present
                  95
                
                
                  wanting
                  25
                
                
            
           
           
          
          
            
            
            480
            
          
          
            Jersey—Clark & Randall
            2  
            
            
          
          
            
            
            120
            
          
          
            Lee, Porter, & Jones
            2  
            
            
          
          
            
            
            120
            720 
            
          
            
            12  
            
            
            
          
          
            Connecticut &ca—Lamb
            
            
          
           
            present
            
          
          
            present
            73
          
          
            wanting
            47
          
        
        
            399
            
          
          
            New York—Bauman & Doughty
            2  
            
            
          
          
            
            
            120
            
          
          
            New Hampshire
            2  
            
            120
            
          
          
            Rhode Island
            1  
            
            60
            
          
          
            
            
            Wanting in the whole
            21
            720
          
          
            Massachusetts—Crane
            12  
            present
            497
            
          
          
            
            
            wanting
            223
            720
          
          
            
            
            
            
            2880
          
        
You are to procure Cloathing for your Corps, provided it does not interfere with any arrangements made by the Clothier General, to whom you are to write on the subject.
You will make a particular report of your doings to me as soon as may be convenient. Given at Head Quarters near the Valley Forge January 8th 1778

G.W.


N.B. Let the article of Tents be particularly attended to & a large number provided.

